NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 4 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMES L. MACKLIN,                               No. 15-16034

                Plaintiff-Appellant,            D.C. No. 2:10-cv-01097-MCE-KJN

 v.
                                                MEMORANDUM*
MATTHEW HOLLINGSWORTH, Select
Portfolio Servicing, Inc.; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      James L. Macklin appeals from the district court’s order denying his motion

for relief under Fed. R. Civ. P. 60(b). We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a district court’s order denying a motion to vacate a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Macklin’s request for oral
argument, set forth in his opening brief, is denied.
judgment under Fed. R. Civ. P. 60(b)(4). Exp. Group v. Reef Indus., Inc., 54 F.3d

1466, 1469 (9th Cir. 1995). We affirm.

      The district court properly denied Macklin’s motion to vacate its order under

Fed. R. Civ. P. 60(b)(4) because Macklin failed to demonstrate that the district

court “lacked jurisdiction, either as to the subject matter of the dispute or over the

parties to be bound, or acted in a manner inconsistent with due process of law.”

United States v. Berke, 170 F.3d 882, 883 (9th Cir. 1999).

      To the extent Macklin seeks relief from the bankruptcy court’s judgment in a

separate proceeding, such relief is outside the scope of this appeal. Moreover, the

bankruptcy court entered an order denying Macklin’s request for relief under Fed.

R. Civ. P. 60(b) and Macklin unsuccessfully appealed that order. See Macklin v.

Deutsche Bank Nat’l Trust Co., No. 16-15366 (9th Cir. Dec. 14, 2016).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                    15-16034